THE    ATTORNEY               GENERAL

                             OF     TEXAS

                            AUSTIN,,.TBXAW
WILL   WILSON

                                  January 12, 1960


  HonorableBen Ramsey,Chainaan
  Texas LeglalatlveBudget Board
    and Texas LegislativeCouncil
  State Capitol
  Austin,Texas                               OpinionMO. WW-777

                                             Re: Are members of the Texaa
                                                IegielativeCouncil and
                                                the Teas Legislative
                                                Budget Board entitledto
                                                receivereimbursementfor
                                                actual expenseswhen travel-
  Dear Mr. Rsmaey:                               ing on offlolalbusiness.

       You have requestedan opinionon the followingquestion:

                "Are members of the Texas Legislative
       Counciland the LegislativeBudgetBoard entitled
       to receivereimbursement'fortheir actualmeals,
       lodgingand incidentalexpenseswhen travelingon
       officialbusiness . . .' as ia providedin Section
       36 of ArticleV of the generalappropriation  act;
       or are they restrictedto a per diem of eight dollare
       bg virtue of the languagecontainedin Section6A of
       Chapter 1, Acts of the 56th Legislature,1959,Regular
       Session,aa such Act wae amendedby Sec. 3 of
       Chapter 16, Act6 of the 56th Legislature,1959, 3rd
       CalledSession."

       In AttorneyGeneral's Opinion~~-776 (1.960)
                                                it was held that:

                "Membersof the 56th Legislatureservingon
       interimcommitteeswhile travelingon officialbusiness
       within the State are limitedby the provisionsof House
       Bill 14, Acts of the 56th Legislature,Third Called
       Seeslon,Chapter 1.6,page 395, to $8 per day and 8$
       per mile for travel."
HonorableBen Ramsey, page 2 (W- 777)



       In view of the foregoing,the answer to your questionia dependent
upon whethermembers of the Texas LegislativeCounciland the Legislative
Budget Board are servingon interimcommitteesof the Legislature.

       The LegislativeCouncilwas created in 1949 by the provisionsof
Article 5429b,Vernon'sCivil Statutes,and is composedof "five Senators
to be appointedby the Presidentof the Senateand ten Representatives  to
be appointedby the Speaker of the House of Representatives.The presi-
dent of the Senate and Speakerof the House shall aleo be ex-officiomem-
bers of the Council,and the Presidentof the Senate shall be its Chairman
and the Speakerof the House its Vice Chairman."

       The LegielativeBudget'Boardwascreated in~1949by the provisions
of Article >42gO,Vernon'sCivil Statutes,and is composedof "the Speaker
of the House of Repreeentatlves and four (4) members of the House of
Repreaentativee who shall be appointedby the Speaker,one of whom shall
be the Chairmanof the Appropriations  Conrmitteeand one of whom shall be
the Chairmanof the Revenueand TaxationConrmittee,   and of the Lieutenant
Governorand four (4) members of the Senate,who shall be appointedby the
LieutenantGovernor,one of whom shall be the Chairmanof the Finance
Committeeand one of whom shall be the Chainaanof the State AffairsCom-
mittee."

       It is noted that the State LegislativeCounciland the Legislative
Budget Board are separateagenciesof the State createdby statutesduly
enactedby the Legislature; Therefore,it is our opinionthat neither
the Texas LegislativeCouncilnor the legislativeBudgetBoard oonetitutes
an interimcommitteewithin the meaning of House Bill 14, Acts of the 56th
Legislature,Third Called Session,1959; Chapter 16, page 395.~ Further-
more, we are supportedin this opinionby the provisionsof Section7 of
Article 5429b,Vernon'sCivil Statutes,readingas follows:

              "The Chai-   and Vice Chairmanof the Council
      and all membera thereofehall be reimbursedfor all
      neoesaarytravelingand other expensesincurredrthe
      performanceof their duties; and the Council shall de-
      terminethe salariesof its assistantsand employees."
      (Emphasisadded).

       Furthermore,the limitationsaa to tie per diem are limitedto mem-
bers of the Legielatureservingon interimcommitteea"of the Fifty-sixth
Legislature."

       You are, therefore,advisedthat members of the Texas Legislative
Counciland the LegislativeBudget Board are entitledto receivereimburse-
ment for their actualmeals, lodgingand incidentalexpense8when traveling
                 -    .




HonorableBen Ramsey,pace 3 (w- 777 1



on officialbusiness,as providedin Subdivieion(a) of ArticleV of
Houee Bill 4, Acts of the 56th Legislature,Third CalledSession, 1959,
Chapter23, page 442, at page 731 (the GeneralAppropriationAct).




              Members of the Texae LegislativeCouncil and
              the LegislativeBudgetBoard are entitledto
              receivereimbursementfor their actualmeals,
              lodgingand incidentalexpenseswhen traveling
              on officialbusinessas providedin Subdivision
              (a) of Article V of House Bill 4, Acts of the
              56th Legislature,Third Called Session,1959,
              Chapter23, page 442 at page 731 (the General
              Appropriation Act).

                                       Yours very truly,

                                       WILL !dILsoIi
                                       AttorneyGeneralof Texas




JR:me

APPBXQD:

OPIKIOFICOMMITTEE
W. V. Geppert,Chairman

MariettaPayne
J. C. Davis, Jr.
Dean Davis
CharlesD. Cabineas

REPIEWEDFORTEEA'M'OFdiEYGWlERAL
BY: LeonardPassmore